Title: [Diary entry: 14 November 1788]
From: Washington, George
To: 

Friday 14th. Thermometer at 44 in the Morning— at Noon and 56 at Night. Wind Southerly in the forenoon, and thro’ the day till evening, when it shifted to No. Wt. All the forenoon was very cloudy with great appearances of rain—some of which in a sprinkle or two, fell about 11 Oclock—afternoon clear. Mr. Wilming—the German Gentleman above mentioned having offered to engage a Gardener for me and to send him in a ship from Bremen; I requested that it might not exceed the following conditions for him and his Wife (if he brings one)—viz.—Ten pounds sterling for the 1st. year—Eleven for the 2d.—Twelve for the 3d. and so on, a pound encrease, till the sum should amt. to £15. beyond which not to go. That he would be found a comfortable House, or room in one, with bedding, victuals & drink; but no clothes; these for self and wife to be provided at his own expence—That he is to be a compleat Kitchen Gardener with a competent knowledge of Flowers and a Green House. And that he is to come under Articles and firmly bound. His, or their passages to be on as low terms as it can be obtained—The Wife if one comes is to be a Spinner, dairy Woman—or something of that usefulness. After Mr. Wilming went away as soon as breakfast was over I rid to all the Plantations.  In the Neck—The sowing of ten Bushels of Winter Barley, East side of field No. 6 between the Corn was just finished (for an experiment)—being delayed till this time for want of the Barley, from Mr. Wayles. The People were employed in digging Potatoes which they wd. finish doing to day. The Plows were, some breaking up No. 8 and others plowing in Rye the sowing of which would be compleated to morrow. At Muddy hole—the hands were getting up Mud. Plows at D. Run. At Dogue run—they were cleaning a bed of Wheat which had been tread out yesterday; & compleating the Potatoe Cellar. At Frenchs—The People were repairing the Fences around field No. 5. The Plows were at the Ferry. At the Ferry 6 plows were at Work—the People digging Potatoes. Mr. Lear finished to day what was left undone yesterday of the Survey of the Roads. Doctr. Logan and Lady of Philaa. and a Monsr.  of Lyons in France came here to dinner and went away afterwards.